ORDER
The Disciplinary Review Board on August 5, 1997, having filed with the Court its. decision concluding that LENNART CARLSON, formerly of NEW BRUNSWICK, who was admitted to the bar of this State in 1989, should be suspended from the practice of law for a period of three months for violating RPC 1.3 (lack of diligence); and RPC 1.4 (failure to keep client reasonably informed), and good cause appearing;
It is ORDERED that LENNART CARLSON is hereby suspended from the practice of law for a period of three months, effective November 17,1997, and until further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.